Citation Nr: 1303042	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-33 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraines.  

2.  Entitlement to service connection for bilateral foot fungus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection for migraines and bilateral foot fungus.  The claims file was subsequently transferred to the RO in Waco, Texas.  

The Veteran was scheduled to present testimony at a travel board hearing before a Veterans Law Judge in December 2012.  However, the Veteran cancelled the hearing in November 2012.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims for service connection for migraines and bilateral foot fungus.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Service treatment records show that in November 1969, the Veteran complained of a headache in conjunction with his bilateral pneumonia.  He was also treated for a sore throat and headache in February 1972.  Additionally, service treatment records reflect treatment for a fungal infection of the second and third fingers on the right hand in August 1971 and September 1971 and for pityriasis versicolor in October 1971.  

Post-service VA medical records are negative for any specific treatment for the Veteran's headaches and bilateral foot fungus.  However, the Veteran's VA medical records do consistently show that headaches and fungus disease, not elsewhere classified, are among the disabilities on his active problem list.  

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claims adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even though post-service VA medical records do not reflect specific treatment for the Veteran's headaches and bilateral foot fungus, they do consistently show that headaches and fungus disease, not elsewhere classified, are among the disabilities on the Veteran's active problem list.  

Given that the evidence outlined above indicates that the Veteran does have a current headache disability as well as a current fungus disability, it remains unclear to the Board whether the Veteran's headaches and bilateral foot fungus are related to his period of active service.  Therefore, the Board finds that the Veteran should be afforded a VA neurological examination with medical opinion clarifying whether the Veteran has a current headache disability, and if so, whether the headaches arose during service or are otherwise related to any incident of service.  The Veteran should also be afforded a VA skin examination with medical opinion clarifying whether the Veteran has a current bilateral foot fungus disability, and if so, whether the foot fungus arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, as the Veteran's VA medical records indicate that he currently has headaches and a fungus disease, the Veteran should be asked to provide information on any treatment he has received for his headaches and bilateral foot fungus.  Relevant ongoing medical records should then be obtained, to include any current VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his migraines and bilateral foot fungus.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since August 2009 from the VA Medical Center in Fayetteville, Arkansas. 
 
2.  Schedule the Veteran for a VA neurological examination to obtain a medical opinion as to whether his current migraines are possibly related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current migraine disability arose during service or is otherwise related to any incident of service, including the November 1969 and February 1972 treatment for headaches.  The examiner should explain the medical basis for the conclusion reached.

3.  Schedule the Veteran for a VA skin examination to obtain a medical opinion as to whether his current bilateral foot fungus is possibly related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current bilateral foot fungus disability arose during service or is otherwise related to any incident of service, including the August 1971 and September 1971 treatment for a fungal infection in the fingernails and the October 1971 treatment for pityriasis versicolor.  The examiner should explain the medical basis for the conclusion reached. 
 
4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


